DETAILED ACTION
1.         Claims 1-12 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 3.	Claim 12 is objected  because of  the term “prove” is not clearly define. Appropriate correction or clarification is required. It will be assumed that claim 12 instead states ---probe---. 
Claim Interpretation - 35 USC § 112(f)
4. 	The following is a quotation of 35 U.S.C. 112(f): 
(f} Element in Claim for a Combination. -An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also comm only referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic place holder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic place holder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre - AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic place holder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“transmission element” in claims 1, 3, 5, 6, 8 and 10;

“receiving elements” in claims 1, 2 , 4, 5, 7, 9 and 10;

These claims limitations are being interpreted as:
“transmission element”  as described in figs.2A -2C or figs. 3a-3c, par. [0037] of the publication, 
 “receiving elements” as described in figs.2A -2C or figs. 3a-3c, par. [0037] of the publication,
because these claims limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.         Claims 3,6,7,8 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

7.  	Claim 3 is rejected because the claim is  improper depend on claim 2 instead of claim 1. 
The claim is improperly dependent  because claim 2 recite  “constant shift”, while claim 3 recite “variable shift amount”. Therefore, said improperly dependent  causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is  rendered indefinite.  For examination  purpose claim  2 is depend on claim  1.

8.	  Claim  6  recites  the limitation “ the  transmission  element ”  in line 4. There is insufficient antecedent basis for these limitations in the claim. It should  the position of  transmission  element. Appropriate correction or clarification is required

9.  	Claim  7  recites  the limitation “ the  same  motion vector”  in line 3. There is insufficient antecedent basis for these limitations in the claim

10. 	Claim  8 in line three recite  a statement  “ a distance between of the phase”. The statement is incomplete because there must be a term  after “between” such as  “each of”, “two” “ first and second”, etc.,  Therefore, said lack of completeness  causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is  rendered indefinite.

11.	 Claim  11  recites  the limitation “processing on the receive beams between the receive beams ”  in lines 6-7. The term  “the receive beams between the receive beams” makes the processing steps unclear.  Therefore, said lack of clarity  causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is  rendered indefinite.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1,2,3,7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIARA; Hiroki (hereafter Yoshiara), in view of US 20130006108 A1 published on January 03, 2013, KIM; Kyuhong (hereafter Kim) US 20160019881 A1 published on January 21, 2016, and 
HARATAKE; Misaki (hereafter Haratake), US 20190114772 A1  published on April 18, 2019.

Regarding  claim 1, Yoshiara teaches An ultrasound imaging apparatus comprising, a transmission element configured to transmit an ultrasonic wave to a subject ( Figs. 3-5, [0031], [0053], In FIGS. 3 to 5, examples in which an ultrasound wave is transmitted to a region of interest R10 are illustrated), a plurality of receiving elements in an array for receiving echoes of the ultrasonic wave generated in the subject for each transmission event of the ultrasonic wave ([0036], the transmitting/receiving unit 110 transmits a waveform that is 180 degrees out of phase with the waveform of the first transmission for the second time, and thereby generates reflection wave data for each. Then, the B-mode processing unit 120 adds up the two pieces of reflection wave data received from the transmitting/receiving unit 110. Thus,  transmitting/receiving unit 110  transmits ultrasound wave and receive  the reflection (echo)waves of the transmitted waves), a shift controller configured to shift positions of the transmission element and the plurality of receiving elements for each transmission event in a direction of the array ([0031], [0033], [0136], the transmitting/
receiving unit 110 includes a delay circuit.  The delay circuit gathers the ultrasound wave emitted from the ultrasound probe 10 into a beam, and also gives each rate pulse a delay time for each piezoelectric vibrator that is necessary to determine the transmission directionality. Further  in the example of FIG. 4, when detecting the movement of the treatment site T11 to the left by "a", the ultrasound apparatus may shift ultrasonic transmission conditions for the scanning lines L11 to L15 to the left by a.  The  shift controller corresponds to the transmitting/receiving unit, since  the transmitting/receiving unit 110 has a function of instantly changing the delay information,), wherein the shift controller shifts the positions of the transmission element and the receiving elements such that a difference in motion vectors is made different between successive two transmission events ([0031], [0033], [0036], the ultrasound apparatus calculates a motion vector by use of multiple ultrasonic images of different time phases generated by the image generating unit 140, and thereby detects the movement of the living tissue based on the calculated motion vector. Then, the ultrasound apparatus changes the transmission conditions of the ultrasound.  The ultrasonic images of different time phases are a plurality successive ultrasonic images signals transmitted at different time by  the image generating unit 140 ), the difference in motion vectors ( [0040],  method of reproduce multiple images as a moving video. Thus,  clearly, different motion vectors  are generated  from the moving video, since a motion vector is generated from adjacent frames in a video sequence).
It is noted that Yoshiara does not specifically teach “a receive beamformer configured to synthesize received signals obtained in the plurality of receiving elements for each transmission event , between the plurality of receiving elements and between the transmission events; the difference in motion vectors is a difference between a first motion vector representing a shift of the position of the transmission element and a second motion vector representing a shift of the positions of the receiving elements , and the shift of the positions occurring between the transmission event and a previous transmission event”

On the other hand Kim  teaches a receive beamformer configured to synthesize received signals obtained in the plurality of receiving elements for each transmission event , between the plurality of receiving elements and between the transmission events (Fig.12, [0026], [0111], [0169], After correcting the time differences between the ultrasound  signals of each group, the first beamformer 10 may synthesize the signals with the corrected differences, in operation S42. The first beamformer 10 may synthesize the signals for each group. the first beamformer 10 may synthesize the signals after applying predetermined weight values w1 to the signals; further the ultrasound transducers 110a may generate ultrasonic waves corresponding to the applied voltage, and irradiate the ultrasonic waves to an object ob, in operation S52. The irradiated ultrasound waves may be reflected from a target area in the object ob. The ultrasound transducers 110a may receive the reflected echo ultrasound waves in operation S53, and convert the echo ultrasound waves into ultrasonic signals that are electrical signals in operation S54. The amplifier 120 or 220 may amplify the ultrasonic signals, and transfer the amplified signals to the first beamformer 130 or 230).
It would have been obvious to one of ordinary skill the art  to incorporate  a method of synthesizing  a plurality of ultrasound signals  by applying a weight value to the signals according to an error between the signals with a corrected time difference and  a predetermined pattern taught  by Kim (Kim: [009])  into Yoshiara. 
The suggestion or motivation  is to allow user of Yoshiara to  synthesize a plurality of ultrasound signals while minimizing deterioration of picture quality to acquire a high-quality image (Kim:[007]).

It is noted that Yoshiara in view of Kim does not specifically teach “the difference in motion vectors is a difference between a first motion vector representing a shift of the position of the transmission element and a second motion vector representing a shift of the positions of the receiving elements , and the shift of the positions occurring between the transmission event and a previous transmission event). 
On the other hand Haratake further teaches the difference in motion vectors is a difference between a first motion vector representing a shift of the position of the transmission element and a second motion vector representing a shift of the positions of the receiving elements , and the shift of the positions occurring between the transmission event and a previous transmission event (Claim 4, Fig.5, [0127], [0152], Haratake further teaches difference motion vectors between the motion vector Xni  at instant n and the motion vectors  X(n+1) at n+1 instant  calculated at step S104. Specifically the processing circuitry calculates a magnitude of a difference vector of two motion vectors of the two pixels, on a basis of the calculated plurality of motion vectors, and the processing circuitry calculates the index on a basis of the calculated magnitudes of the difference  motion vectors.  The motion vector is determined based on a three-dimensional image data corresponding to the T frames and having been transmitted thereto from the X-ray CT apparatus 600). 
It would have been obvious to one of ordinary skill the art  to incorporate  a method of comparing  the difference between two motion vectors taken at two different target regions with a predetermined threshold taught by Haratake  into modified Yoshiara
The suggestion or motivation  is to allow user of modified Yoshiara to identify  that two target region are conglutinating with each other when the magnitude of the difference motion vector is equal to or smaller than the  threshold value (Haratake [0057]). Thus, the occurrence of the conglutination  can be determining  based the magnitude of the difference between the motion vectors at the two reference regions. 

Regarding claim 2,  Yoshiara teaches  the shift controller changes for each transmission event, at least either a shift amount or a shift direction of the positions of the receiving elements ([0031], [0033], the delay circuit gathers the ultrasound wave emitted from the ultrasound probe 10 into a beam, and also gives each rate pulse a delay time that is necessary to determine the transmission directionality. Further transmitting/receiving unit 110 has a function of instantly changing the delay information, the transmission frequency, the transmission driving voltage, the number of aperture elements.  The shift controller corresponds to  transmitting/receiving unit 110 has a function of instantly changing the delay information,  the shift direction of the positions of the receiving elements corresponds to delay time that determine  the transmission directionality. The  shift amount corresponds to the  delay time value).

Regarding claim 3,  Yoshiara teaches  the shift controller shifts the position of the transmission element for each transmission event, by a predetermined constant shift amount in a constant direction ([0031], The transmission direction or the delay time that determines the transmission direction is stored in the storage unit 180, and the delay circuit gives the delay time by referring to the storage unit 180. Thus, each  stored delay time that determines the transmission direction has a constant direction). 

Regarding claim 7,  Yoshiara teaches  the shift controller sets the same motion vectors for the plurality of receiving elements (Fig.4, [0136], [0087], the ultrasound apparatus calculates a motion vector by use of multiple ultrasonic images of different time phases(time shift)  generated by the image generating unit 140, and thereby detects the movement of the living tissue based on the calculated motion vector. Thus,  the same motion vector is  set to  detect the movement of living tissue  received by  receiving unit 291  that receives the setting of the deflection of the ultrasound wave).

Regarding  claim 12,  both Yoshiara and Kim  teach an ultrasonic probe incorporating a transducer array where transducers for actually transmitting and receiving the ultrasonic wave, (Yoshiara: [024], The ultrasound apparatus includes a receiving unit, an ultrasound probe and a probe controlling unit. The receiving unit receives the settings in relation to the transmission condition of an ultrasound wave for each scanning line of the ultrasound wave transmitted by the  ultrasound probe (see [0024]) , and Kim see [0043] FIG. 15) 
It is noted that Yoshiara does not specifically teach “wherein the receive beamformer comprises a first receive beam former configured to form a plurality of receive beams and a second receive beamformer configured to 10perform synthetic aperture processing on the receive beams, and the first receive beamformer is installed in the ultrasonic prove”
On the other hand Kim specifically teaches wherein the receive beamformer comprises a first receive beam former configured to form a plurality of receive beams and a second receive beamformer configured to perform synthetic aperture processing on the receive beams, and the first receive beamformer is installed in the ultrasonic prove(claim 18, Kim specifically teaches an ultrasonic imaging apparatus comprising: an ultrasound transducer configured to receive ultrasonic waves, configured to convert the ultrasonic waves into electrical signals, and configured to output ultrasonic signals; a first beamformer configured to synthesize the ultrasonic signals to generate first synthesized signals; and a second beamformer configured to apply a weight value to the first synthesized signals according to an error between the first synthesized signals and a target pattern, configured to synthesize the first synthesized signals to which the weight value has been applied, and configured to generate a second synthesized signal. The ultrasonic imaging apparatus include an ultrasound probe 100 (see Fig.13 , [0119], and inherently aperture , i.e., a space through which light passes in an optical or photographic instrument). 
Regarding the motivation statement, it is  discussed in claim 1 above .


13.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara US 20130006108 A1, Kim US 20160019881 A1, Haratake US 20190114772 A1,  as applied to claim 1 above,  and further more in view of Umekage; Yasuhiro (hereafter Umekage) US 6796189 B1 published on September 28, 2004. 

Regarding  claim 4, Yoshiara  teaches shift controller set  a predetermined value, as the shift amount of the positions of the plurality of receiving elements for each transmission event ([0031], as discuss in claim 1 above, the delay circuit gathers the ultrasound wave emitted from the ultrasound probe 10 into a beam, and also gives each rate pulse a delay time for each piezoelectric vibrator that is necessary to determine the transmission directionality).
It is noted that Yoshiara does not specifically teach the shift controller alternately sets zero and a predetermined value, as the shift amount of the positions of the plurality of receiving elements for each transmission event.”
On the other hand Umekage further more teaches the shift controller alternately sets zero and a predetermined value, as the shift amount of the positions of the plurality of receiving elements for each transmission event( Fig.2 Col. 14 lines 59-65, col.56 lines 48-55, col.42 lines 1-6, Umekage further more teaches the control section includes periodicity stabilizing means formed by a delay section capable of setting different delay times; and the control section changes an output timing of the driver circuit by switching the delay time. An  ON/OFF circuit connected to the controller and determines whether or not  a waveform is transmitted or not by switching ON and OFF). 
It would have been obvious to one of ordinary skill the art  to incorporate a  control section capable of setting different delay times taught by Umekage into  modified Yoshiara
The suggestion or motivation  is to avoid a reflected wave by changing the amount of delay, thus improve the quality of transmission wave by  removing interference noise caused by reflective wave(Umekage: col.3 lines 27-35).  

Regarding  claim 6, while modified Yoshiara teaches the limitation of claim 4, but fails  to teach the limitation of claim 6.
On the other hand Umekage teaches the predetermined value is a shift amount twice as large as the constant shift amount of the transmission element (Fig.2  as discus in claim 4 above Umekage further more teaches the control section capable of setting different delay times. Thus, the controller can set a second delay time twice that of  a first  delay time)
It would have been obvious to one of ordinary skill the art  to incorporate a  control section capable of setting different delay times taught by Umekage into  modified Yoshiara
The suggestion or motivation  is to avoid a reflected wave by changing the amount of delay, thus improve the quality of transmission wave by  removing interference noise caused by reflective wave (Umekage: col.3 lines 27-35).  

14.	 Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara US 20130006108 A1, Kim US 20160019881 A1, Haratake US 20190114772 A1 as applied to claim 1 above,  and further more in view of BooHo Bae et al. (hereafter BooHo Bae)  IDS item, “A New Synthetic Aperture Imaging Method Using  Virtual Elements on Both Transmit and Receive” IEE published 2015.

Regarding  claim 10, Yoshiara  teaches  a transducer array where transducers are arranged for actually transmitting and receiving the ultrasonic wave (Fig.1, [0030], the apparatus main body 100 generates an ultrasonic image in accordance with the reflection wave signals received by the ultrasound probe 10. As illustrated in FIG. 1, the apparatus main body 100 includes a transmitting/receiving unit 110); the shift controller shifts the transmission element by shifting the transmit focal point of the transmit beam transmitted from the transducer array ([0031], as discuss in claim 1 above, the delay circuit gathers the ultrasound wave emitted from the ultrasound probe 10 into a beam, and also gives each rate pulse a delay time for each piezoelectric vibrator that is necessary to determine the transmission directionality).
It is noted that Yoshiara does not specifically teach “wherein the transmission element and the plurality of receiving elements are virtual elements that are assumed in SASB (Synthetic aperture sequential beamforming) method, the transmission element is assumed at a position of a transmit focal point of a transmit beam transmitted from the transducer array to the subject, the receiving element is assumed at a position of a receive focal point of a receive beam formed by processing received signals by the receive beamformer, the received signals being outputted from the plurality of transducers having received echoes of the transmit beam transmitted from the transducer 10array, and,  shifts the receiving element by shifting the receive focal point formed by the receive beamformer.”
On the other hand MooHo Bae further more  teaches  wherein the transmission element and the plurality of receiving elements are virtual elements that are assumed in SASB (Synthetic aperture sequential beamforming) method , the transmission element is assumed at a position of a transmit focal point of a transmit beam transmitted from the transducer array to the subject, the receiving element is assumed at a position of a receive focal point of a receive beam formed by processing received signals by the receive beamformer (page 2 left col. , Section C, MooHo Bae further more  teaches  in  a Synthetic Aperture Sequential Beam forming  (SASB), the transmit sequence and the synthesizing method for virtual transmit focal point at every imaging point are fixed-point for reception. In this case, the fixed focal point is set to the same point as the VTS. Thus, it can be understood that there are virtual elements that both transmit and receive the ultrasound signals in the SASB, and that there is an array probe composed of these virtual elements placed laterally), the received signals being outputted from the plurality of transducers having received echoes of the transmit beam transmitted from the transducer array  there are virtual elements that both transmit and receive the ultrasound signals in the SASB, and that there is an array probe composed of these virtual elements placed laterally (page 2 left col. , Section C, page 3 right col., section B, MooHo Bae further more  teaches  there are virtual elements that both transmit and receive the ultrasound signals in the SASB, and that there is an array probe composed of these virtual elements placed laterally.  The proposed method utilizes a number of   a virtual receive elements (VREs) placed in the lateral direction that work in parallel at the same time, and records a number of received signals from them. The VREs placed in this manner can be understood as a VRE array, and one can perform all-point receive beamforming from those recorded data from the array) and shifts the receiving element by shifting the 15receive focal point formed by the receive beamformer (page 2 left col. , Section C, page 3. Right col.  section B, MooHo Bae further more  teaches  focusing at a desired focal point can be done by appropriately delaying and summing the received signals from these virtual elements. Further Geometry for calculating the focusing delay of SASB  shown in Fig.1, The VREs placed in this manner can be understood as a VRE array, and one can perform all-point receive beamforming from those recorded data from the array.  ).
It would have been obvious to one of ordinary skill the art  to incorporate a well-known synthetic aperture sequential beamforming (SASB) by MooHo Bae  into  modified Yoshiara.
The suggestion or motivation  is  to reduce significantly  a computational load and number of receiving data channels between the probe and the processing unit, thus reduced bandwidth between the probe and processing unite. It is well-known that the main  primary advantage of SASB is data reduction.  

Regarding  claim 11, modified Yoshiara  teaches the limitation of claim 10, but fails to teach the limitation of claim 11, 
On the other hand   MooHo Bae  further more teaches  the shift controller performs the SASB method to form the receive beam more than one, for each one transmission event of the transmit beam (page 3. Right col.  section B, MooHo Bae further more  teaches  in the SASB system the VREs placed in this manner can be understood as a VRE array, and one can perform all-point receive beamforming from those recorded data from the array. Of course, all-point transmit focusing using SAl can be employed along with this receive beamforming.), and performs synthetic aperture processing on the receive beams between the receive beams within the same transmission event and/or between the transmission events (page 2 left col. , Section C, MooHo Bae further more  teaches  focusing at a desired focal point can be done by appropriately delaying (shift) and summing the received signals from these virtual elements).
The motivation statement applied to claim 10 also applied to claim 11.

15.	 Claims 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara US 20130006108 A1, Kim US 20160019881 A1, Haratake US 20190114772 A1 as applied to claim 1 above,  and further more in view of Nakamura et al. (hereafter Nakamura), US 20090167959 A1, published July 2, 2009. 

Regarding claim 5,  Yoshiara teaches the shift controller sets the first motion 5vector of the transmission element and the second motion vector of the plurality of receiving elements(Fig.4, [0136], [0087], the ultrasound apparatus calculates a motion vector by use of multiple ultrasonic images of different time phases(time shift)  generated by the image generating unit 140, and thereby detects the movement of the living tissue based on the calculated motion vector. Thus,  the same motion vector is  set to  detect the movement of living tissue  received by  receiving unit 291  that receives the setting of the deflection of the ultrasound wave).
            It  is noted that Yoshiara does not specifically teach “a distance between a plurality of phase centers, being midpoints between the transmission element and each of the plurality of receiving elements, in the successive transmission events, is smaller than the case where the transmission element and the receiving elements are shifted by a constant vector for each transmission.”   
On the other hand Nakamura further more teaches the shift controller sets the first motion vector of the transmission element and the second motion vector of the plurality of receiving elements ( Fig.5, [0014],[0369],  Nakamura further more teaches shifted initial vector setting means configured to set a motion vector having the same size and same direction as those of the motion vector, assuming that a block on the frame positioned at the same position as a terminal point block which is the terminal point of the motion vector detected at the past frame(frame at instant t+1) of the frame is taken as a starting point (frame at instant t), as the shifted initial vector of the block;) so that a distance between a plurality of phase centers, being midpoints between the transmission element and each of the plurality of receiving elements (Fig.5  the phase centers corresponds the  line pass through points p   that connect  the frame at instant t and the frame at instant t+1 as shown in Fig.5) in the successive transmission events (Fig.5 Nakamura further more teaches the two frames at instant t and t+1 respectively), is smaller than the case where the transmission element and the receiving elements are shifted by a constant vector for each transmission  ( [0014], [0369],  Nakamura further more teaches the a motion vector having the same size and same direction as those of the motion vector V corresponds to the constant motion vector. The delay unit 406 holds the motion vector V input from the vector evaluation unit 104 until the next processing cycle of the valid pixels determining unit 404, and outputs the motion vector V to the selector 401 at the next processing cycle. Thus,  based on the delay amount  the distance between a plurality of phase centers (i.e. the distance between two frames at instant t and t+1) can be made  smaller or larger than the motion vector having the same size and same direction as those of the motion vector evaluated at instant t and t+1).
It would have been obvious to one of ordinary skill the art  to incorporate gradient method computation and vector evaluation processing taught by Nakamura into  modified Yoshiara.
The suggestion or motivation  is to allow user of modified Yoshiara to select high reliable motion vectors just by comparing   the difference between a motion vector Vn and offset vector Vn-1. 

Regarding claim 8,  Yoshiara teaches successive transmission events and ultrasonic wave transmitted from the transmission element (as discus in claim 1 above transmitting/receiving unit 110  transmits ultrasound wave and receive  the reflection (echo)waves of the transmitted waves)
However, it is noted that modified  Yoshiara does not teach “a distance between of the phase centers in the successive transmission events is equal to or less than 1/2 of wavelength l”.
            On the other hand Nakamura teaches distance between of the phase centers in the successive transmission events is equal to or less than 1/2 of wavelength ( as discus in claim 5 above Nakamura further more teaches the delay unit 406 holds the motion vector V input from the vector evaluation unit 104 until the next processing cycle of the valid pixels determining unit 404, and outputs the motion vector V to the selector 401 at the next processing cycle. It is known that the delay time at two different wavelengths under the same voltage show that the shorter the wavelength, the shorter the delay time in the same gap voltage will be. Thus, delay unit designed to set  any arbitrary  delay time (i.e., any arbitrary wave length  that include wave length  less than 1/2) such that the distance  between the transmission  from  a frame at instant t to a frame at instant t+1 can be less than the  set delay time that include  the wave length  less than 1/2). 
	Regarding the motivation statement, the motivation applied to claim 5 also applied to claim 8.

	Regarding claim 9,  Yoshiara teaches the shift controller sets the first motion vectors of the transmission element and the first motion vectors of the receiving elements ([0031], [0033], [0136], the transmitting/ receiving unit 110 includes a delay circuit.  The delay circuit gathers the ultrasound wave emitted from the ultrasound probe 10 into a beam, and also gives each rate pulse a delay time for each piezoelectric vibrator that is necessary to determine the transmission directionality, Thus,  motion vector is determined based on the time delay (shift) between time at instant t1 and instant t1+Δt ). 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793